Citation Nr: 9923556	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include a stomach ulcer or a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958, from October 1958 to July 1961, and from September 1961 
to June 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) from a July 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That rating decision denied 
entitlement to service connection for a stomach ulcer.  By a 
supplemental statement of the case issued in July 1998, 
service connection was denied for a stomach ulcer to include 
hiatal hernia.  The Board has restated the issue on appeal as 
noted on the title page of this decision.  

The veteran's claim of entitlement to service connection for 
a back disorder is addressed in the REMAND appended to this 
decision.


FINDING OF FACT

There is no competent medical evidence linking a current 
gastrointestinal disorder to the veteran's period of active 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a stomach ulcer is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a stomach ulcer.  Specifically, he asserts 
that the ulcer developed in service and that therefore, 
service connection should be established.  Generally, in 
order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

The veteran's service medical records show that the veteran 
was diagnosed with viral gastroenteritis in December 1965.  
He also complained of epigastric pain and stomach pain in 
October 1968.  He was diagnosed with an esophageal pain in 
November 1973.  The veteran reported, in the history portion 
of his May 1976 separation examination, that he underwent 
gastrointestinal radiologic examinations in February 1976, 
but the service medical records do not reflect the results of 
such examination.  The veteran's abdomen and viscera were 
found to be normal on the May 1976 separation examination, 
and no gastrointestinal tract or stomach diagnosis was noted.  

VA outpatient records from October 1995 to January 1997 
reflect that the veteran was taking Zantac at the time of 
October 1995 outpatient treatment.  In October 1996, the 
veteran reported a history of peptic ulcer disease, and the 
physician noted that the veteran was treated with Tagamet 
four years earlier, associated with stress due to divorce.  
January 1997 treatment notes reflect that the veteran 
complained of food getting stuck in his throat.  A diagnosis 
of dysphagia was assigned.

On VA examination conducted in April 1998, the veteran did 
not have an ulcer or ulcer disease.  The examiner reported 
that an upper GI examination disclosed no abnormality except 
a small slinging hiatal hernia.  

Assuming that the veteran has a currently-diagnosed 
gastrointestinal disorder, a hiatal hernia, the Board notes 
that the veteran has not submitted competent medical evidence 
linking such disorder to his period of active service.  The 
veteran himself has stated that his stomach (ulcer) disease 
began while in service.  However, there is no medical 
evidence that the veteran currently has ulcer disease, as VA 
outpatient records report only that the veteran reported 
being treated for PUD in the past, and the examiner who 
conducted the April 1998 VA examination specifically 
concluded that the veteran did not have an ulcer, but rather 
had a small sliding hiatal hernia.  

There is no evidence that a hiatal hernia was diagnosed in 
service or prior to 1998, more than 20 years after the 
veteran's service discharge.  There is no medical evidence 
that the veteran currently has ulcer disease.  There is no 
evidence that the veteran has a current GI disorder which was 
manifested in service or is a result of service.  Although 
the veteran contends that he has a stomach disorder which 
began in service, when the issue is one of medical causation, 
lay evidence is an insufficient basis on which to find a 
claim well grounded.  As mentioned above where the issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In the absence of evidence that the veteran has 
an ulcer disease, or, in the absence of evidence that the 
veteran had a hiatal hernia in service, the veteran has 
either failed to meet the requirement that the disability 
claim be currently present or that the claimed disorder was 
incurred in service.  In any event, the veteran had not 
submitted medical evidence which links a current diagnosis of 
a GI disorder, variously diagnosed, to the veteran's service.  
Since the requirements for a well-grounded claim have not 
been met, the claim must be denied on that basis.  
Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The RO notified the veteran in 
July 1998 that there was no medical evidence that established 
that he incurred a current GI disability in service or within 
an applicable presumptive period.  The veteran has not 
submitted any additional evidence.  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present well- grounded claims for the 
benefit sought, and the reasons why the current claim has 
been denied.  


ORDER

The claim of entitlement to service connection for a stomach 
disorder is denied.


REMAND

A review of the veteran's service medical records reveals 
that the veteran complained of low back pain on many 
occasions during service.  In June 1956 he was diagnosed with 
acute lumbosacral strain.  The only report of an automobile 
accident was recorded in March 1957; the veteran reported an 
injury to his right hand and other injury.  He was diagnosed 
with chronic low back pain in July 1964 and in May 1965.  In 
September 1964 he reported back pain since a motor vehicle 
accident.  In short, there is evidence that the veteran 
experienced back pain while in service.  

In July 1996, a VA physician noted that military record 
medical progress notes indicated that the veteran was 
diagnosed with chronic back pain "in July and September 1994 
in Troop dispensary."  The examiner further stated, "I 
believe this indicates he probably should be service 
connected for his back pain."  The veteran's service medical 
records reflect that the veteran was seen in July 1964 and in 
September 1964 at the Troop dispensary, McDonald Army 
Hospital, Fort Eustis, Virginia, and on both occasion a 
diagnosis of chronic back pain was noted.  The Board notes 
that, if the examiner has written "1964" instead of 1994 in 
this note, the veteran's claim would be well-grounded.  
However, given the examiner's reference to the veteran's 
service medical records, the location at which the veteran 
was treated in 1964, and the diagnosis reflected in the 
treatment notes, the Board finds that the VA physician's note 
is internally inconsistent, and should be clarified before a 
determination is made as to whether the veteran's claim is 
well-grounded.  The Board further notes that no 1994 
treatment records, military or otherwise, are currently 
associated with the file, which makes it appear unlikely that 
the physician reviewed 1994 reports unless the veteran 
provided information to the physician which was not provided 
to the RO.  The veteran should be notified that the physician 
referenced 1994 records, and should be offered the 
opportunity to submit those records, if there are 1994 
clinical records upon which the VA physician based his 
opinion.

The veteran should be notified of the apparent internal 
inconsistency in the physician's note, and, if the physician 
is no longer a VA employee, should be offered the opportunity 
to resolve this discrepancy.  38 U.S.C.A. § 5103; see Ussery 
v. Brown, 8 Vet. App. 64 (1995).

The examiner who conducted VA examination in April 1998 found 
that the veteran had moderate osteoarthritis and osteopenia 
of the lumbosacral spine, an "old" partial compression 
fracture of the first lumbar vertebra, and mild narrowing of 
the disc space at L4-L5.  While the examiner did not indicate 
how long ago the "old" vertebral compression fracture might 
have occurred, this terminology seems more consistent with a 
1964 fracture than with a 1994 fracture.  

If the VA physician who wrote that July 1996 note is no 
longer available, the veteran should be offered the 
opportunity to submit additional medical opinion, such as 
obtaining an opinion from the examiner who conducted the 
April 1998 examination as to whether it is plausible that an 
"old" compressions fracture noted on that examination was 
incurred in service.  

After the July 1996 VA treatment note is clarified, the RO 
should determine whether the veteran's claim is well-
grounded, and if so, should undertake any additional 
development necessary.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should determine whether the 
VA physician who provided the identified 
July 1996 opinion is available to the RO, 
and, if so, should ask the physician to 
review the opinion, in light of this 
remand; the physician should be provided 
a copy of the remand.  

2.  If the VA physician who wrote the 
identified July 1996 treatment note is 
not available to the RO, the RO should 
inform the veteran that the July 1996 
medical statement from his VA would 
attest to a relationship between his 
current low back disability and 
incurrence of a back disability in 
service if the physician had indicted a 
date reflected in the veteran's service 
medical records.  The veteran should be 
offered the opportunity to obtain 
additional medical opinion, such as an 
opinion from a private physician, or to 
obtain a more specific opinion from the 
April 1998 examiner as to when an "old" 
fracture arose, or to obtain other 
medical evidence linking a current back 
disorder to complaints of back pain in 
service.  

3.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since 
September 1998 and which may not 
currently be in the claims file.  The 
veteran should also be offered the 
opportunity to establish that he had back 
pain continuously after service, 
including through submission of clinical 
evidence, reports of employment or 
insurance examinations, or statements 
from former servicemen, family, or 
friends, or other alternative evidence.  

4.  If a well grounded claim of service 
connection for a low back disability is 
submitted, the RO should conduct all 
additional development needed to resolve 
the claim.  

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he should be issued a 
supplemental statement of the case.  This 
should include a discussion of all 
evidence received since the last 
statement of the case.  Thereafter, the 
veteran should be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
in connection with the current appeal.  No action is required 
of the veteran until further notification.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

